Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 7/28/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quinn 10,254,803.
Regarding claim 1, Quinn discloses an electronic device (100) comprising: a first housing (2003); a second housing (2004); a carrier plate (2006) (Fig 20b); a first hinge (pivot area at 2005) that rotatably couples the first housing to the second housing and the first housing and the second housing to the carrier plate (see Figs 20b, 20c); a base (base of 101); and a second hinge (at 104), wherein the second hinge rotatably couples the carrier plate to the base (as depicted Figs 18a, 18b).
Regarding claim 4, Quinn discloses the electronic device of Claim 1, wherein the first housing can rotate about one hundred and eighty degrees on the first hinge relative to the base (if second housing held steady—is possible, Figs 18 and 20).
Regarding claim 5, Quinn discloses the electronic device of Claim 1, wherein the second housing can rotate about one hundred and eighty degrees on the first hinge relative to the first housing (Figs 18 and 20).
Regarding claim 6, Quinn discloses the electronic device of Claim 1, wherein the carrier plate can rotate about one hundred and eighty degrees on the first hinge relative to the first housing (if first housing held steady relative to carrier plate—is possible, Figs 18 and 20).
Regarding claim 7, Quinn discloses the electronic device of Claim 1, wherein the carrier plate can rotate about one hundred and eighty degrees on the second hinge relative to the base (if second housing held steady relative to carrier plate—is possible, Figs 18 and 20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Quinn 10,254,803 in view of Siddiqui 2017/0003719.
Regarding claim 2, Quinn discloses the electronic device of claim 1, except for further comprising: a retention mechanism located in the first hinge, wherein the retention mechanism holds the first housing, the second housing, and the carrier plate in a set position relative to each other. Siddiqui however teaches a similar structure/set-up comprising a retention mechanism operating as claimed (see Figs 12-20). 
It would have been obvious to a person having ordinary skill in the art to modify the rotation axis of Quinn to include a retention mechanism have the features as taught by Siddiqui in order to enable the second housing and its components to be adjustably attached to first housing at different activity stages where movement of the retention mechanism is based on different activity mechanisms and friction engines for resistance as desired by user, thereby improving comfort for users and reducing damage of second housing during open/closing motion as opposed to when no frictional resistive control exists at the axis [2005].
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quinn 10,254,803 in view of Rothkopf 2012/0194448.
Regarding claim 3, Quinn discloses the electronic device of Claim 1, wherein the second housing includes a second display (102) but fails to disclose explicitly the first housing including a first display. Rothkopf however teaches a similar first housing, that is also keyboard, additionally comprising a display (see Fig 5). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first housing of Quinn having a keyboard to include a display as taught by Rothkopf, to provide a complimentary suite of apps and/or graphical information for quick engagement by the user that shows quick status updates such battery life and time/date, thereby improving functionality and accessibility.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEN E MORRISON/			/Anthony Q Edwards/Examiner, Art Unit 2841                         Primary Examiner, Art Unit 2841                                                                                                                                                                                                                                                                                                                                            August 11, 2022